Exhibit 10.7
FIRST AMENDMENT TO OFFICE LEASE
This First Amendment to Office Lease (this “First Amendment”) is made and
entered into by and between K/B FUND IV, a Delaware general partnership
(“Landlord”), and DIGITALGLOBE, INC., a Delaware corporation (“Tenant”), dated
effective as of September 10, 2004 (the “Effective Date”).
WITNESSETH:
WHEREAS, Landlord and Tenant executed and entered into that certain Office Lease
dated March 19, 2004 (the “Lease”), pursuant to which Tenant leases certain
premises containing approximately 153,988 square feet of office space and
approximately 31,278 square feet of storage space in the building commonly known
as Boulder County Business Center located at 1601 Dry Creek Drive, Longmont,
Colorado 80503; and
WHEREAS, Landlord and Tenant desire to amend the Lease as more particularly
described hereinbelow;
NOW, THEREFORE, for and in consideration of the premises contained herein, and
other good and valuable consideration, the receipt and sufficiency of all of
which is hereby acknowledged, Landlord and Tenant agree that the Lease is hereby
ratified and amended as follows:
1. Defined Terms. All capitalized terms used herein shall have the same meaning
as defined in the Lease, unless otherwise defined in this First Amendment.
2. Amendments to Addendum Two and Addendum Three.

  (a)  
Landlord and Tenant hereby agree that, except as otherwise provided in the
second grammatical paragraph of Paragraph (b) of Exhibit B attached to the
Lease, Addendum Two attached to the Lease is hereby amended to provide that (i)
in no event shall Landlord have any obligation to disburse or deliver to Tenant
any portion of the First Additional TI Allowance prior to the first day of the
thirty-sixth (36th) month of the Initial Term, and (ii) in no event shall
Landlord be obligated to provide Tenant with (and Tenant shall not be entitled
to) any portion of the First Additional TI Allowance if, on the first day of the
thirty-sixth (36th) month of the Initial Term, (i) Tenant is not the Tenant
originally named in the Lease, (ii) Tenant actually occupies at less than 50% of
the Premises initially demised under this Lease and any space added to the
Premises, and (iii) an Event of Default exists or would exist but for the
passage of time or the giving of notice, or both.

  (b)  
Landlord and Tenant hereby agree that, except as otherwise provided in the
second grammatical paragraph of Paragraph (b) of Exhibit B attached to the
Lease, Addendum Three attached to the Lease is hereby amended to provide that
(i) in no event shall Landlord have any obligation to disburse or deliver to
Tenant

 

 



--------------------------------------------------------------------------------



 



     
any portion of the Second Additional TI Allowance prior to the first day of the
forty-eighth (48th) month of the Initial Term, and (ii) in no event shall
Landlord be obligated to provide Tenant with (and Tenant shall not be entitled
to) any portion of the Second Additional TI Allowance if, on the first day of
the forty-eighth (48th) month of the Initial Term, (i) Tenant is not the Tenant
originally named in the Lease, (ii) Tenant actually occupies less than 50% of
the Premises initially demised under this Lease and any space added to the
Premises, and (iii) an Event of Default exists or would exist but for the
passage of time or the giving of notice, or both.

3. Miscellaneous. With the exception of those terms and conditions specifically
modified and amended herein, the herein referenced Lease shall remain in full
force and effect in accordance with all its terms and conditions. In the event
of any conflict between the terms and provisions of this First Amendment and the
terms and provisions of the Lease, the terms and provisions of this First
Amendment shall supersede and control.
4. Counterparts/Facsimile. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
First Amendment, the parties may execute and exchange facsimile counterparts of
the signature pages and facsimile counterparts shall serve as originals.
[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO OFFICE LEASE
BY AND BETWEEN
K/B FUND IV, AS LANDLORD
AND
DIGITALGLOBE, INC., AS TENANT
IN WITNESS WHEREOF, Landlord and Tenant, acting herein by duly authorized
individuals, have caused these presents to be executed as of the Effective Date
set forth herein.

                      LANDLORD:    
 
                    K/B FUND IV, a Delaware general partnership    
 
                    By:   Koll Bren Schreiber Realty Advisors, Inc., a Delaware
corporation, as agent    
 
               
 
      By:   /s/ Steve Jarecki    
 
         
 
Name: Steve Jarecki    
 
          Title: Sr. VP    
 
                        Date: Sept. 10, 2004    
 
                    TENANT:    
 
                    DIGITALGLOBE, INC., a Delaware corporation    
 
 
 
  By:   /s/ Shawn Thompson
 
            Name: Shawn Thompson             Title: Associate General Counsel  
 
 
                    Date: Sept. 10, 2004    

 

3